Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 10/17/2022.
Status of Claims
Claims 1, 8, 15 are independent and amended by Applicant’s current amendment.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
112 (b) rejections in the previous act are withdrawn in view of Applicant’s amendment as suggested by Examiner.  
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 10/17/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
101 argument(s) were fully considered but unpersuasive. Specifically, after Remarks 10/17/2022 p.14-p.16 ¶1 cites Spec ¶¶ [0003], [0013], [0014], [0075] [0088], Remarks 10/17/2022 p.16 ¶3, p.16 last ¶-p.17 argues that the claim recites real time assignment of tasks to workers  working in a call center: “one or more customer systems comprising one or more customer communication devices communicatively connected over a network to one or more service centers comprising one or more service center communication devices” and “a ticket assignment system comprising a server and one or more databases”.  Such limitation is argued to provide a technical context (i.e. practical application), more than merely manually assigning tasks to workers. It is argued that part of the problem solved by Applicant's claimed invention is ensuring machine utilization - it’s not just a matter of ensuring that workers are busy with tasks, it's also ensures the computer infrastructure necessary to equip a call center is efficiently utilized by assigning tickets in the manner claimed. Specifically, Applicant argues that the claimed invention is a technological improvement in a manner similar to an automated factory which shuttles material automatically to workers, based on how busy they are, so they assemble next product.    
Thus, Applicants submits that the claimed invention solves a problem that is particular to computer processing of real time communications in a call center and directed to an abstract idea. Thus, Applicant argues that the claimed invention, is not directed to the abstract performing generic task assignment (e.g. verbally assigning manual tasks to workers), but is rather directed to solving a problem arising from the real time distribution of computer communications in a call center by providing a way for a computer to route communications appropriately in a real time manner.
	Examiner fully considered the 101 argument(s) but respectfully disagrees, reincorporates herein all his findings and rationales at Non-Final Act 08/04/2022 p.2 last two ¶ to p.7, and further finds that ensuring machine utilization as now argued at Remarks 10/17/2022 p.17 ¶2 does not guarantee patent eligibility because: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, 3. Using a computer as a tool to perform a mental process, do not necessarily preclude the claims from reciting, describing or setting forth the abstract idea. see MPEP 2106.04(a) III C.
	Here, the analogous abstract process is assigning tickets, while the analogous computer environment to implement such abstract process is ensuring machine utilization. For example, MPEP 2106.04(a) III C. 2 cites Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360 where the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute
[i.e. assign] email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. 838 F.3d at 1318, 120 USPQ2d at 1360. 
	Here too, similar to Symantec, the amended claims analogously decide to “assign the ticket to a matching agent based, at least in part, on the calculated agent score and a wait time of the matching agent” in a manner analogous to how a human supervisor or manager decides to assign the ticket based on the skill or capabilities (i.e. “score”) and workload (i.e. “wait time”) of his or her subordinates. The computer tool or computer environment is explained here at Remarks 10/17/2022 p.17 ¶2 to ensure the computer infrastructure necessary to equip a call center is efficiently utilized by assigning tickets. Yet, its underlining technology is not improved but merely utilized to performing the aforementioned abstract functions.  
  	Moreover, the fact that the assignment of real time is allegedly performed in real time (Remarks 10/17/2022 p.16 ¶3), does not necessarily save the claims from ineligibility because, as recognized by MPEP 2106.04(a) III. D, an analogous wide-area, real-time monitoring system was deemed still abstract in Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1. Equally important, per MPEP 2106.04(a) II ¶6, certain activity between a person and a computer may still fall within the abstract Certain methods of organizing human activity grouping. For example, in “Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC, 874 F.3d 1329, 124 U.S.P.Q.2d 1521, 2017 ILRC 3003 (Fed. Cir. 2017), Court Opinion”, Federal Circuit stated: “We agree with the district court that the claims here-directed to monitoring the delivery of real-time information to user(s) or measuring such delivery for commercial purposes are similar to other concepts found to be abstract. BASCOM, 827 F.3d at 1348 (filtering content is an abstract idea); Elec. Power Grp., 830 F.3d at 1351-53 (collecting information, analyzing it, and displaying results is an abstract idea, even when undertaken in "real-time"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (using advertising as an exchange or currency is an abstract idea)”. 	Here, Remarks 10/17/2022 p.16 ¶3 argues a similar real time assignment of tasks. 
	Thus here, as in “Two-Way Media” supra, the argued real-time data would analogously correspond to commercial or social processes associated to monitoring and measuring the real-time information. It will then follow that the argued real-time data would still represent, integral features of managing of business relations reminiscent of determining the optimal number of visits by a business representative to a client as in “In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979)” as cited by MPEP 2106.04(a)(2). Thus, as articulated by Examiner above, the currently argued, real-time assignment of tasks could still be implemented as part of the abstract exception, either mentally by visual observation, in real-time with ones’ eyes or by physical aids, or even on a generic computer, in a computer environment, or using a computer as a tool as part of evaluation and judgment of “Mental Processes” as per MPEP 2106.04(a)(2) III, or  as part of fundamental or commercial practices as broadly defined by “Certain Methods of Organizing Human Activities” per  MPEP 2106.04(a)(2) II. Accordingly, the contested features do not preclude the claims from reciting describing or setting forth the abstract exception. Step 2A prong one. 
  	Also, when tested per MPEP 2106.04(a)(2), it would appear that ensuring machine utilization as argued at Remarks 10/17/2022 p.17 ¶1-¶2 still represents implementation of the aforementioned abstract idea, in real-time, on a generic computer, in a computer environment, or using a computer as a tool as part of evaluation and judgment of “Mental Processes” or as fundamental, commercial or social practices of “Certain Methods of Organizing Human Activities”, with MPEP 2106.05(f)(2) further1 confirming that a commonplace business method being applied on a general-purpose computer is merely an attempt at applying the abstract idea which again does not integrate it into a practical application. Moreover, MPEP 2106.05(f)(2)2 states that 
claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, does not integrate a judicial exception into a practical application or provide an inventive concept.
	Examiner further points to MPEP 2106.05(h) to submit that the allegations of “real-time” assignment of tasks could also be viewed to merely limit the combined collecting of information, analyzing of such information, and transmitting certain information of the collection and analysis to data related to a field of use or computerized technological environment. As admitted by Remarks 10/17/2022p.16 ¶3, the computerization is argued to provide a technical context. MPEP 2106.05(h)(vi) cites “Elec Power Grp, LLC v Alstom, SA, 830 F3d 1350,119 USPQ.2d 1739 Fed Cir 2016, Court Opinion 08/01/2016” to corroborate that the claims requiring monitoring technical parameters on computerized scada, [supervisory control and data acquisition], deriving a composite indicator of reliability from a combination of real time data streams measurements and dynamic stability metrics to display their result as concurrent visualization of two or more information as humanly comprehensible amount of information useful for users, did not save the claims from patent ineligibility. “Elec Power Grp., LLC v. Alstom, SA, 830 F3d 1350, 119 USPQ.2d 1739 Fed Cir 2016, Court Opinion 08/01/2016” further citing “buySAFE, 765 F.3d at 1353, 1355”; “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 [115 USPQ2d 1636] (Fed. Cir. 2015)”; “Internet Patents, 790 F.3d at 1348-49” and Content Extraction, 776 F.3d at 1347-48) and “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed Cir 2016)”. It will then logically follow that the real time assignment of tasks at Remarks 10/17/2022 p.16 ¶3 would still represent computerized functions that organize, track and display narrower results of the data, as similarly argued above, should equally not save the claims from patent ineligibility.  
Thus, at its best, the Applicant’s alleged solution would correspond to an improvement in a entrepreneurial objective rather than a technological one. see MPEP 2106.05(a)II: it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology, nor is the limiting of the abstract idea to a technological environment3 [here argued at Remarks 10/17/2022 p. 17 ¶2 as ensuring computer infrastructure in a call center etc.] when similarly tested under MPEP 2106.05(h). 
	Indeed, according to MPEP 2106.05(a) the judicial exception alone cannot provide the improvement because “improvement in the judicial exception itself” [here argued at Remarks 10/17/2022 p.16 ¶3 as assignment of a ticket to an agent in the claimed context of the agent working in a call center] “is not an improvement in technology” per MPEP 2106.04(d)(1). Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to underline that even a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" as further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant,  those features are not enough for eligibility because their innovation is innovation in ineligible subject matter”. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP” supra, “no matter how much of [such] an advance in the field” “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective versus improvement to actual technology. see MPEP 2106.04. Based on such findings, the Examiner reasons that the claims still recite, describes or at least set forth the abstract idea, with its computer-based elements not integrating the abstract idea into a practical application or providing significantly more.  
-------------------------------------------------------------------------------------------------------------------------------
Response to prior art Arguments
Remarks 10/17/2022 p.19 ¶3-¶4 argues that Skiba ¶ [0043] fails to teach the assignment of tickets to an agent based on that agent's wait time.
	Examiner fully considered Applicant’s prior art argument but respectfully disagrees finding it unpersuasive, since Skiba ¶ [0043] states: “The work assignment mechanism 116 may employ any queue-based or queueless work assignment algorithm. Examples of queue-based work assignment skill-based algorithms include, without limitation, a fairness algorithm, pacing algorithm (which inserts rests into the agents work queue), value-based algorithms, limited algorithms (such as Business Advocate™ by Avaya, Inc.), and outsourcing algorithms. Other algorithms may consider other types of data inputs and/or may treat certain data inputs differently”.
	Since the newly amended independent claims 1, 8, 15 simply recite “a wait time” without any indication as to what such “wait time” is attributed to, Examiner submits that under broadest reasonable interpretation Skiba’s “pacing” or “rests into the agents work queue” would fall under the broad definition of “wait time”. Thus, Skiba teaches or at least suggests the “wait time”.
	It is perhaps now worth mentioning that Conclusions section presents numerous other references demonstrating the preponderance of evidence in the field of search for considering the “wait time” in “assigning a ticket to a matching agent” 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe(s) or at least set forth(s) the abstract idea as follows, except where strikethrough:
	“”;
	“
	“
	* “monitor / 
	* “responsive to a ticket being opened between the at least one of the one or more customer 
	* “search 
	* “in response to detecting the missing customer data, identify one or more relationship models that predict a value for the missing customer data based on known customer data; 
	* “generate inferred data comprising a measure of the missing customer data and a value or range of values specified by the one or more relationship models and based, at least in part, on the known customer data”; 
	* “calculate an agent score for at least two agents for the at least one topic, wherein the agent score is based, at least in part, on the inferred customer data, wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data”; “and” 
	* “assign the ticket to a matching agent based, at least in part, on calculated agent score
and a wait time of the matching agent”  
	“”.
(independent Claims 1, 8, 15)
  	* “(dependent Claims 2, 9, 16)
	*  “wherein the agent score is a topic-specific agent score based, at least in part, on the at least one topic and one or more agent ranking factors”
(dependent Claims 3, 10, 17)
	* “wherein the one or more agent ranking factors comprise one or more of an agent skill score, a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”
(dependent Claims 4, 11, 18)
* determine triviality of one or more communications associated with a closed ticket; and when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening”      (dependent Claims 5, 12, 19)
	* “
(dependent Claims 6, 13, 20)
	* “the relationship model(s) predicts a value for the missing customer data based on an inferred customer data score”        (dependent Claims 7, 14)
Per Step 2A prong one, Examiner finds that said limitations recite, describe or set forth multiple groupings of the abstract idea, when tested per MPEP 2106.04(a) last ¶. 
	Here, except where strikethrough, said limitations still fall within the abstract grouping of “Certain Methods of Organizing Human Activities” as business relations  [here as “identify relationship model(s)” based on “known customer data” - independent Claims 1,8,15 to mitigate  “missing customer data” at independent Claims 1,8,15, dependent Claims 7,14] and fundamental practices [here “monitor” “communication activity” “of customer” and “service center”, “search for missing customer data”, “analyze the ticket for at least one topic and customer data”; at independent Claims 1, 8, 15, “display ticket on” “associated with matching agent” at dependent Claims 6, 13, 20] as well as managing such relationships [preponderantly here as “assign ticket to a matching agent based, at least in part, on the calculated agent score and a wait time of the matching agent”, “matches of agent data associated with the at least two agents and the inferred customer data”  at independent Claims 1, 8, 15, as well as “agent ranking factors” at dependent Claims 3,10,17, with dependent Claims 4,11,18 narrowing “agent ranking factors” to “agent skill”, “customer satisfaction”, “total time to resolve a closed ticket, a quantification of reopened tickets”; “determine triviality of communications associated with a closed ticket; and when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” at dependent Claims 5,12,19 etc.]4. MPEP 2106.04(a)(2) II.
	Such “Certain Methods of Organizing Human Activities” are further implemented as “Mathematical Relationships” expressed in words [here “predicts a value for missing customer data based on known customer data”, “generate inferred data comprising measure of the missing data and value or range of values specified by the relationship model(s) and based on known customer data”; “calculate agent score for at least 2 agents for the at least one topic, the agent score is based on inferred customer data”- independent Claims 1, 8, 15, “the relationship model(s) predicts a value for the missing customer data based on an inferred customer data score” dependent Claims 7, 14 then “scor[ing]” the metrics as “agent skill score, a customer satisfaction score, a customer representative score”- dependent Claims 4,11,18]. See MPEP 2106.04(a)(2) I.
	Based on such preponderance of evidence Examiner submits that the claims do recite, describe, or at least set forth the abstract exception. Step 2A prong one.
	This judicial exception is not integrated into a practical application because the additional computer-based elements, initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. Examiner points to 
MPEP 2106.05(f) to show the combined capabilities of the additional elements to:
	* store, received & transmitted data as executed by the additional, computer-based elements, as merely examples of applying the abstract idea. This is reflected here at independent Claims 1, 8, 15 by the following claim language: “one or more customer systems comprising one or more customer communication devices communicatively connected over a network / networking to one or more service centers comprising one or more service center communication devices, the service center communication devices each corresponding to a particular agent”;
“a ticket assignment system comprising a server and one or more databases that retrieve data over the network from the one or more service centers and the one or more customer systems and store / storing the data, wherein the data describes electronic communication between the one or more customer system communication devices and the one or more service center communication devices”, “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent”.
MPEP 2106.05(f) also states that the following computerized functions also represents forms of applying the abstract idea:
	* monitor audit log data [here “server”: “monitor communication activity of customer system communication device(s) and the service center communication device(s) to determine whether ticket has been opened between at least one of customer system communication device(s) and the service center communication device(s)” at independent Claims 1, 8, 15];
	* access user-specific info [here with respect to “communication devices” as follows: “responsive to ticket being opened between the customer system communication device(s) and service center communication device(s), analyze the ticket for at least one topic and customer data”; “in response to detecting missing customer data, identify relationship model(s) that predicts a value for missing customer data based on known customer data”-independent Claims 1,8, 15];
	* require software use to tailor info [here by “using natural language processing” to “configur[e]” “the computer is to analyze the ticket for at least one topic of electronic communication(s) associated with the ticket” at dependent Claims 2, 9, 16, “assign the ticket to matching agent based, at least in part, on calculated agent score and a wait time of the matching agent” at independent Claims 1, 8, 15], and provide it to user on a computer [here “wherein the service center communication device(s) is operably coupled with an electronic display, and the computer is further configured to: display the ticket on one or more service center communication devices associated with the matching agent” at dependent Claims 6, 13, 20]. Based on such preponderance of evidence Examiner submits that the additional, computer-based elements [initially strikethrough above] do not integrate the abstract idea into a practical application when tested per Step 2A prong two.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself, in light of MPEP 2106.05(f), as option for evidence. Assuming arguendo that, aside from MPEP 2106.05(f) above, that additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine and conventional, Examiner would point to MPEP 2106.05(d)(II), to demonstrate that the following computer-implemented functions as well-understood, routine and conventional: 
	- receiving or transmitting data over a network [here between “a server and database(s) that retrieve data over the network from the service center(s) and the customer system(s)”, “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent” at Claims 1, 8, 15], 
	- updating an activity log / electronic recordkeeping [here “server” “monitor communication activity of the customer system communication device(s) and the service center communication device(s) to determine whether a ticket has been opened between at least one of the one or more customer system communication devices and the one or more service center communication devices”;  “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”; at independent Claims 1, 8, 15], 
	- gathering statistics, arranging a hierarchy of groups, sorting information, storing and retrieving information in memory [here “responsive to a ticket being opened between the at least one of the one or more customer system communication devices and the one or more service center communication devices, analyze the ticket for at least one topic and customer data”;  “search the one or more databases for missing customer data”;  “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data;  “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”; at independent Claims 1, 8, 15]
	If necessary, Examiner would also point as evidence to Original Spec. as well as several publication demonstrating the conventionality of the additional, computer-based elements:
Original Spec. ¶ [0076]: “Those skilled in the art will recognize that one or more specific examples of exemplary communication systems 302 are given by way of example and that for simplicity and clarity, only so much of the construction and operation of exemplary communication system 302 as is necessary for an understanding of the present invention is shown and described. Moreover, it is understood that exemplary communication system 302 should not be construed to limit the types of devices in which embodiments of the present invention may be implemented. For example, exemplary communication system 302 may include other suitable exemplary communication devices 304, including, but not limited to, conventional cellular or mobile telephones, smart mobile phones, an IPHONETM, an IPADTM, wireless tablet devices, paging devices, personal digital assistant devices, short message service (SMS) wireless devices, portable computers, or other device capable of wireless or network communication”. Finally, if additional evidence would still be required to demonstrate conventionality of “natural language processing” as additional element of dependent Claims 2, 9, 16, Examiner would point to:
	* US 20090175180 A1 ¶ [0044] last sentence: If free form text is used, the system 400 may include a natural language processing module to parse the customer's expression of the condition, in accordance with a conventional or proprietary natural language processing technique. ¶ [0045] The method can also include generating a ticket regarding the condition, at block 504 in Fig. 5. Referring briefly to Fig. 4, after the customer 402 communicates the condition to the ticketing module 406, the ticketing module 406 can generate the ticket and include the condition as experienced by the customer. The ticket can then be routed from the ticketing module 406 to rule management module 410. 
	* US 20130185050 A1 1st sentence: ¶ [0005] A conventional technique for converting database data to natural language involves mail merge.  
		* US 20180006977 A1 mid-¶ [0032] “the task intent identification of action 202 is performed using a conventional parsing method to extract sentences from the dataset, and then using conventional natural language processing and machine learning methods to identify any task intents in each of the extracted sentences. ¶ [0034] last sentence: In an exemplary implementation of the task information exposition technique described herein the mentioned person identification of action 300 is performed using a conventional parsing method in combination with conventional natural language processing and machine learning methods. ¶ [0036] 4th - 5th sentences: In an exemplary implementation of the task information exposition technique described herein the data extraction of action 400 is performed using a conventional parsing method in combination with conventional natural language processing and machine learning methods.  It is noted that the task information exposition technique implementations described herein can extract any type of data that is specifically related to any type of task intent from the dataset. For example, in the case where the dataset includes an electronic message that states "I will book tickets for this Friday's showing of the XYZ movie at the ABC theater in Redmond" the task information exposition technique implementations will identify the task intent to be "book movie tickets", and will extract "this Friday", "XYZ" and "ABC theater in Redmond" as being the data that is specifically related to this identified task intent”.
	* Natural Language Processing, wikipedia, archives org, November 10th, 2018 disclosing the conventionality of natural language processing.
	
	In conclusion, Claims 1-20 although directed to statutory categories (system” or machine and “method” or process, “non-transitory computer-readable medium”) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
	Skiba et al, US 20150139415 A1 hereinafter Skiba, in view of 
	Walia; Anmol US 20170116177 A1 hereinafter Walia, and in further view of  
	Gupta et al, US 20200065848 A1 hereinafter Gupta. As per,
Claims 1, 8, 15
	Skiba teaches or suggests: “A system for assigning a ticket, comprising one or more customer systems comprising one or more customer communication devices communicatively connected over a network to one or more service centers comprising one or more service center communication devices, the one or more service center communication devices each corresponding to a particular agent” (Skiba ¶¶ [0041]-[0042], [0046], [0048]) “a ticket assignment system comprising a server and one or more databases that retrieve data over the network from the one or more service centers and the one or more customer systems and store the data, wherein the data describes electronic communication between the one or more customer system communication devices and the one or more service center communication devices” (Skiba ¶ [0028], [0042] 3rd-6th sentences, [0044] 2nd-3rd sentences) “the server coupled with the one or more databases” (Skiba Figs.1,3 and [0028], [0040]-[0047], [0087]), “the server configured to”: / “A method of assigning a ticket, comprising networking one or more customer systems comprising one or more customer communication devices with one or more service centers comprising one or more service center communication devices, the one or more service center communication devices each corresponding to a particular agent” (Skiba ¶[0041]-[0042], [0046], [0048])  / “A non-transitory computer-readable medium embodied with software for assigning a ticket, the software when executed: one or more databases that stores / storing data describing electronic communication between the one or more customer system communication devices and the one or more service center communication devices” (Skiba ¶ [0040] 2nd sentence: communication system 100 comprises communication network 104 connecting customer communication devices 108 to a work assignment mechanism 116, owned and operated by an enterprise administering a contact center in which resources 112 are distributed to handle incoming work items from customer communication devices 108. Figs.2-3, ¶ [0044] 2nd sentence: the communication may be received and maintained at the work assignment mechanism 116, a switch or server connected to the work assignment mechanism 116, or the like. ¶ [0028] 6th-8th sentences: distributed medium stores communications. ¶ [0005] 2nd sentences: the present disclosure is directed to a dialog aggregator for text-based interaction chains that produces a summary, in real-time, of questions posed and existing answers in the interaction chain. ¶ [0006] 1st sentence: the dialog aggregator analyze complete interaction chain of incoming items (email content history, post/comment/direct message. ¶ [0075] 2nd sentence the list will be analyzed and processed including historical information and related posts, tweets, and additional related data. ¶ [0085]: a portion of the history is displayed in regards to last interaction with the communication system 200);
   	- “monitor communication activity of the one or more customer system communication devices and the one or more service center communication devices to determine whether a ticket has been opened between at least one of the one or more customer system communication devices and the one or more service center communication devices” (Skiba [0012] canonical form extends across multiple tweets, capturing an open issue where no one tweet has the whole issue: 
       ¶ [0013] "Flew from Boston to Newark today, and they messed up my seat" 
       ¶ [0014] "Flew out this morning" 
       ¶ [0015] "Downgraded me, dammit" 
       ¶ [0016] "I want my certificate back!" 
       ¶ [0017] Canonical form: Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue
		Other examples at ¶ [0054]-¶ [0064] Fig.3 & ¶ [0077]);
	- “responsive to a ticket being opened between the at least one of the one or more customer system communication devices and the one or more service center communication devices, analyze the ticket for at least one topic and customer data”  
	(Skiba ¶ [0010] In a non-limiting example, there may be a tweet: "I was on the flight from Boston to Newark, N.J. this morning, and was downgraded from first class, even though I used a certificate." The system can organize the information into canonical form:        
	Skiba ¶ [0011] Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue The dialog aggregator can detect one flight and pair it with time of the tweet, and based on that info identify the flight. By putting the data into canonical form, the system helps speed the agent response as he or she won't have to search for nor interpret a story from raw data since the information is delivered in a form that is easy to understand and use with standard agent desktop applications. Other examples at ¶ [0054]-[0064] Fig.3 & [0077])
	- “search the one or more databases for missing customer data”
	(Skiba ¶ [0076] 2nd sentence: a dialog aggregator module 128, owned & operated contact center handle incoming requests & queries from customer communication device 108 and evaluates, at [0051] 2nd sentence, topics & questions 132 from customer communication device 108, recognize questions 132, and determine if answers exist to the questions 132. Specifically per ¶ [0007] 5th sentence: For a badly formed ambiguous question, the system can fill in the blanks, including tying the question to customer data from previous interactions before it gets to the agent. ¶ [0012] Canonical form can extend across multiple tweets, capturing an open issue where no one tweet has the whole issue);
	- “in response to detecting the missing customer data, identify one or more relationship models that predict (Skiba ¶ [0007] 5th sentence: For a badly formed ambiguous question, the system fills in the blanks, including tying the question to customer data from previous interactions before it gets to the agent. ¶ [0007] 4th sentence: it arranges the info into an aggregated canonical form or model that communicates the raw info from the customer to the agent);
	- “generate inferred data comprising a measure of the missing customer data and a value or range of values specified by the one or more relationship models and based, at least in part, on the known customer data” 
         (Skiba ¶ [0010] In a non-limiting example, a tweet: I was on the flight from Boston to Newark, N.J. this morning, and was downgraded from first class, even though I used a certificate. The system can organize the information into canonical form: 		Skiba ¶ [0011] Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue: The dialog aggregator can detect one flight and pair it with the time of the tweet, and based on that information can infer the flight. By putting the data into canonical form, the system helps speed the agent response as he or she won't have to search for nor interpret a story from raw data since the information is delivered in a form that is easy to understand and use with standard agent desktop applications, further explained at ¶ [0007] sentence.
Skiba ¶ [0012] Canonical form can extend across multiple tweets, capturing an open issue where no one tweet has the whole issue: ¶ [0013] "Flew from Boston to Newark today, and they messed up my seat" ¶ [0014] "Flew out this morning" ¶ [0015] "Downgraded me, dammit" ¶ [0016] "I want my certificate back!" ¶ [0017] Canonical form: Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue);
	- “calculate an agent [best suited] “for at least two agents for the at least one topic, wherein the” [best suited] “agent  [best suited] agent 
	(Skiba ¶ [0050] 1st sentence: work assignment engine 120 can determine which of the processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item, such as the inferred flight work item of ¶ [0010] - ¶ [0011] 1st sentence, ¶ [0012]-¶ [0017]); 
	- “assign the ticket to a matching agent based, at least in part, on the calculated agent  and a wait time of the matching engine” (Skiba ¶ [0043] The work assignment mechanism 116 may employ any queue-based or queueless work assignment algorithm. Examples of queue-based work assignment skill-based algorithms include, without limitation, a fairness algorithm, pacing algorithm (which inserts rests [interpreted as wait time] into the agents work queue), value-based algorithms, limited algorithms (such as Business Advocate™ by Avaya, Inc.), and outsourcing algorithms. Other algorithms may consider other types of data inputs and/or may treat certain data inputs differently. For example, at ¶ [0050] 1st sentence: work assignment engine 120 determine which of the processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item. ¶ [0050] 3rd sentence: work assignment engine 120 can be configured to achieve true one-to-one matching by utilizing bitmaps/tables & other data structures).
	- “”.
-------------------------------------------------------------------------------------------------------------------------------
	Skiba does not explicitly recite “a value for the missing customer data” as required by:
	- “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data”
	- “wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data”
	- “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent”.
	Skiba also teaches a best suited agent but falls short to recite “agent score”. 
	Walia however in analogous art of customer management with prediction module predicting customer intent disclosed at ¶ [0069] 3rd-4th sentences using communications between customers and agents stored at ¶ [0031] 3rd sentence teaches or suggests:
	- “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data” (Walia ¶ [0077]:  prediction module 150 applies classifiers models to the normalized text to determine that customer 560 is requesting status report on their upcoming flight:
	"Um, can you tell me if my…flight…um…42-Oh-8 is…ah…in time?" predicted as
	"can you tell me if my flight four two zero eight is on time".
	Walia mid-¶ [0069]:  The term classifier corresponds to a machine learning model associated with learning algorithm from one among a state vector machine (SVM) based algorithm, a Markov model based algorithm, a logical reasoning (LR) based algorithm, a decision tree based algorithm, an artificial neural network based algorithm, a modified naive Bayes based algorithm and a naive Bayes based algorithm. The classifiers can be used to determine an intention of the customer and in some cases, customer's emotional state). Examples of the features that are extracted may include, but are not limited to, any combinations of words features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, customer Web journeys, cross-channel journeys, call-flow, the customer interaction history and the like)

    PNG
    media_image1.png
    316
    559
    media_image1.png
    Greyscale

Walia Fig.5B in support of rejection arguments

	Walia further teaches or suggests “agent score” such as in: 
	- “assign the ticket to a matching agent based, at least in part, on the calculated agent score” 	(Walia ¶ [0072] 1st sentence: prediction module 150 may be caused to recommend routing the customer's interaction to the most suitable agent based on a skill level or score associated with the agent).
	Walia further teaches or suggests:
	- “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent” 
	(Walia ¶ [0072] 1st sentence: routing the customer's interaction to…the most suitable agent based on an agent persona type or a skill level associated with the agent. ¶ [0027] last sentence: web servers hosting enterprise website or server at customer support or service center configured to maintain real-time information related to interactions between customers and agents). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Skiba’s “system / method / non-transitory computer readable medium” to have included the teachings of Walia above in order to have accurately interpreted natural language communication of customers and for facilitating customer intent prediction from interpreted natural language communication to provide an improved interaction experience to the customers (Walia ¶ [0019] last sentence & MPEP 2143 G). Walia would have further used machine learning and other artificial intelligence techniques to monitor the predictions & customer responses in order to improve the predictions (Walia ¶ [0069] last sentence & MPEP 2143 G). Based on the predicted intention, the prediction module of Walia would have provided recommendations to improve the customer interaction experience and/or improve chances of a sale (Walia ¶ [0071] 3rd sentence & MPEP 2143 G). The predictability of such modification in many technological fields would have been further corroborated by the broad level of skill of one of ordinary in the art as corroborated by Walia ¶ [0088] 3rd & 4th sentences and the readiness and versatility of adapting such modifications as expressed by Walia at ¶ [0091]-¶ [0092]. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar predictive customer management field of endeavor. In such combination each element would have merely performed the same organizational, analytical, and assignment functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba in view of Walia above, the to be combined elements would have fitted together like pieces of a puzzle in a logicval, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A). 
	
	Skiba / Walia as a combination still does not explicitly teach: “wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data” as newly amended in the claims 1, 8, 15. 
	
	Gupta however in analogous art of predictive customer management teaches or suggests:
	- “wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data” (Gupta ¶ [0028] 1st-4th sentences: customer sentiment model obtain strings of text or characters submitted, by customer, during initiation of customer query and/or during continued communications by way of one or more communication channels (e.g., communications between customer and chatbot, activity of customer on a business's social media account, communications in e-mail, etc.) and determine the customer's sentiment score using a natural language processing technique. Such techniques may analyze text (e.g., words (e.g., spoken, or written words), phrases, and/or sentences contained in the text) to determine the sentiment score. For example, a customer sentiment model receive, as input, text (sentences, strings of text, spoken text, etc.) and predict, based on the text, the customer's sentiment by inferring positive, negative, or neutral sentiments using the customer sentiment model. As an example, the customer sentiment model of the intelligent case management platform may obtain the natural language description, as text input, for a communication including "I need a customer agent right now, or else!" and determine a sentiment score based on the input. In this case, the sentiment score may be used as a prediction or indication that the customer is feeling negative during interaction with the intelligent case management platform by way of the chatbot or agent.
	Gupta ¶ [0036] the agent analytics model may determine an agent score based on assigning a value to customer sentiment (1=positive, 0=neutral, −1=negative, and/or the like), determining an average value associated with sentiments for past cases involving the agent, comparing the average value to a threshold, and grouping the agent based on a case domain and/or a customer membership level or tier (e.g., a platinum level customer, a gold level customer, and/or the like). In this way, the agent performance score may be used to rank (e.g., sorted by score) and assign agents best suited to resolve specific query domains and/or customer membership levels. In this way, experienced agents may be matched to specific queries and/or customers, so that higher priority queries (e.g., based on sentiment) and/or higher-priority customers (e.g., based on membership levels) may be served by experienced, qualified agents having a past record of positively resolving similar queries and/or satisfying similar customers. In this way, the intelligent case management platform may determine case assignments based on the agent's past performance at granular levels, thereby ensuring that the best agents may be assigned to service premium level customers and/or customers experiencing negative sentiments, currently, or in the past. This, in turn, enhances the customer experience and increases customer retention. Further, in this way, network resources and/or computing resources that would otherwise be consumed to perform randomized agent assignment, may be obviated).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba / Walia “system / method / non-transitory computer readable medium” to have included the teachings of Gupta above in order to have managed the cases in a more automated manner and efficient and consistent manner thereby conserving network resources (e.g., signaling resources, communication interfaces, bandwidth, and/or the like) that would otherwise be needed to randomly distribute cases to hundreds or thousands of agents (Gupta ¶ [0014] last sentence & MPEP 2143 G). Specifically, by automating aspects of performing intelligent case, the management would have conserved computing resources (e.g., processor resources, memory resources, and/or the like) that would have otherwise been wasted in attempting to manually and inefficiently complete tasks that are automatable (Gupta ¶ [0015] last sentence, ¶ [0133] 2nd sentence & MPEP 2143 G). The automated tasks would have been performed in real-time, or near real-time, at efficient speeds, so that the customer may not experience significant lag between the customer query initiation and resolution (Gupta ¶ [0051] 2nd sentence & MPEP 2143 G). Moreover, the customer data would have been intelligently analyzed to predict future spending patterns, by which an agent would have gained insight into the customer's preferences and/or behaviors to provide more precisely targeted offers and promotions, which would further improved the customer retention. In this way, the management of cases would have been more automated, efficient, and consistent, thereby conserving network resources (e.g., signaling resources, communication interfaces, bandwidth, and/or the like) that would otherwise be needed to randomly distribute cases to hundreds or thousands of agents (Gupta ¶ [0132] last two sentences & MPEP 2143 G).
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar predictive customer management field of endeavor. In such combination each element merely would have performed same analytical and assignment function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba / Walia in further view of Gupta, the to be combined elements would have fitted together like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claims 2, 9, 16 Skiba / Walia / Gupta teaches all the limitations in parent claims 1, 8, 15 above.
	              Skiba further teaches or suggests: 
	- “analyze the ticket for at least one topic  processing of one or more electronic communications associated with the ticket”
	Skiba	¶ [0039] Fig. 4 is a flow diagram for dialog analysis and presentation in accordance with embodiments of the present disclosure.
	Skiba ¶ [0077] 4th - 5th sentences: The session begins with an email request from the customer Ron 304. At the same time, the routing engine 124 may assign agent Shannon G. 308 a chat message from Phaedra, an outside call, and any number of related and/or non-related questions about clothing that is on sale.
	Skiba ¶ [0078] customer Ron 304 poses several questions in his email, including "What store is closest to me?" "Do they have the jacket in stock?" "How expensive is it to ship it to arrive in three days?" At the same time, additional customers including Phaedra and the customer on the voice call may ask about delivery options.	Skiba ¶ [0079] dialog aggregator module 128 may perform an analysis of email, chat, and other channels coming in to agent Shannon G. 308. When there are multiple queries about the jacket, the dialog aggregator module 128 can present the information and/or answers to the agent Shannon G. 308 on the agent display 312). 
	Skiba does not explicitly recite: “using natural language” as required by: 
	- “analyze the ticket for at least one topic using natural language processing of one or more electronic communications associated with the ticket” as claimed. 
	Walia however in analogous customer service with a prediction module that predicts customer intent, teaches or suggests:
	- “analyze the ticket for at least one topic using natural language processing of one or more electronic communications associated with the ticket”.
         (Walia ¶ [0036] 3rd-7th sentences: natural language communication refers to general manner of communication between two individual entities. a customer may ask, "what is the due date for my landline bill?" to a chat agent. In another illustrative example, a customer may verbally complain "The delivery of my shipment has been delayed by 2 days now. This is unacceptable!" to a voice agent. Such form of communication, whether in verbal or textual form, may be termed herein as natural language communication. Also, mid-¶ [0038], ¶ [0040] 1st-2nd sentences, 
¶ [0064] 2nd sentence for additional details. 
	Walia ¶ [0069] 4th - 5th sentences: prediction module 150 predict customer intention based on normalized text corresponding to natural language communication. if in addition to natural language communication provided by customer, more multi-modal data, i.e. data corresponding to customer interaction on one or more enterprise interaction channels using one or more devices, is received corresponding to the customer, then prediction module 150 may be caused to predict intentions of the customer based on the normalized text and the additional multi-modal data
	Walia ¶ [0081] At operation 606, at least one processing operation on the textual data is performed to generate normalized text corresponding to the natural language communication. The normalized text is configured to facilitate interpretation of natural language communication provided by customer. The normalization of the textual data may be performed to convert multi-modal text data into meaningful, analyzable text. Some examples of the operations performed for normalization of text include converting all characters in the textual data to lowercase letters, stemming, stop-word removal, spell checking, regular expression replacement, removing all characters and symbols that are not letters in English alphabet, substituting symbols, abbreviations, and word classes with English words, and replacing two or more space characters, tab delimiters, and newline characters with a single space character, and the like.
	Walia ¶ [0082] 1st-2nd sentences: At operation 608, at least one intention of the customer is predicted from the normalized text corresponding to the natural language communication. More specifically, if in addition to the natural language communication provided by the customer, if additional multi-modal data, i.e. data corresponding to customer interaction on one or more enterprise interaction channels using one or more devices, is received corresponding to the customer, then intentions of the customer may be predicted based on the normalized text and the additional multi-modal data).
	Rationales to modify/combine Skiba / Walia are above and reincorporated.  
	Rationales to modify/combine Skiba / Walia / Gupta were also presented above. 
-------------------------------------------------------------------------------------------------------------------------------	
Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
	                Skiba / Walia / Gupta as applied to claims 2, 9, 16 above in further view of 
	                Erhart et al, US 20140270145 A1 hereinafter Erhart. As per,
Claims 3, 10, 17 Skiba/ Walia / Gupta teaches all the limitations in parent claims 2, 9, 16 above. 
		    Skiba further teaches or suggests: 
	- “wherein the agent (Skiba ¶ [0029] The phrase multi-topic include one or multiple questions, statements, and/or answers covering problem(s) from participant(s). There may also be one or more topics in a single multi-topic dialog. Skiba ¶ [0079] dialog aggregator module 128 perform analysis of email, chat & other channels coming in to agent Shannon G. 308. When there are multiple queries about the jacket, dialog aggregator module 128 present the info and/or answers to the agent Shannon G) “and one or more agent ranking factors” (Skiba ¶ [0050] 1st sentence: work assignment engine 120 determine which of processing resources 112 is qualified and/or eligible to receive the work item and determine which of the processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item).
	Skiba / Walia / Gupta as a combination does not explicitly recite the term “score” as in:
	- “wherein the agent  is a topic-specific agent …”
	Erhart however in analogous art of customer management teaches or at least suggests:
	- “wherein the agent score is a topic-specific agent score…”
	(Erhart ¶ [0070] The answer complexity calculator 332 may provide the complexity score to the agent selection engine 340.  Using the complexity score, the agent selection engine 340 can match an agent with an ability to answer queries of a predetermined complexity that is equal to or greater than the complexity score.  In this way, the agent selection engine 340 can identify agents who can handle highly complex answers when required but which can draw from a much larger pool of agents, many of which can handle simpler and more common queries. 
	Erhart ¶ [0071] when automatically generated answers are simple, like Frequently Asked Questions, a store location questing, a question about hours of operation, then complexity score is low and most agents can validate that one of suggested answers is correct. Yet, if the query is about a billing issue, a return, or specific customer inquiry, then that answer is more complex and will require an agent with more skill. 
		Erhart ¶ [0072] The answer probability calculator 336 can determine the probability of the automatically generated answer answering the question or query.  The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question.  With the probability score, the agent selection engine 340 can decide which agent might be suited to answering the question and can determine if the automated answer should be sent without agent oversight or if the automatically generated answer should be reviewed by an agent before being sent.
	Erhart ¶ [0074] The probability and complexity scores may be passed to the agent selection engine 340 which compare these scores to agent threshold values (in conjunction with Fig.4). Threshold values may be part of a vector associated with an agent that includes various threshold entries based on the classification of answers (i.e., a threshold for each type of answer).  Agent vectors and other info may be stored in the agent rules, vectors, models database 320, which may be accessed by the agent selection engine 340.  The comparison between thresholds and the probability and complexity scores helps further define the pool of available agents to address the received query.  Thus, an agent may have a higher threshold i.e., can only answer items with a high confidence score, for service items but may have a low threshold for sales items i.e., can answer items with almost any level of confidence score).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba / Walia / Gupta “system” / “method” / ”non-transitory computer readable medium” to have further included the teachings of Erhart above in order to have efficiently provided the agents with proper, relevant, informative suggestions and in some cases automated replies to consumer questions over these channels (Erhart ¶ [0002] & MPEP 2143 G). For example, Erhart would dynamically change the metrics over time for increased accuracy in the determination of agents to be assigned future queries. The updated metric can be compared with the probability and complexity scores to properly route an automatically generated answer. When routing an answer for a specific function like domestic flight rebooking [as taught or suggested by combination of Skiba / Walia / Gupta above], a specific pool of agents may be more effective with rebooking than another set of agents. The efficacy of agent decision can be tracked by the correlation of decisions with supervisor approvals. Answer may then be routed to the agent pool that has the most success with that type of answer (Erhart ¶ [0076] last two sentences to ¶ [0077] & MPEP 2143 G). Moreover, Erhart would provide a post process feedback performance that would further improve the statistics and data stored in the agent rules, vectors, models database for future answer based analysis. Thus, the feedback performance module would further improve or update the statistics listed in the database (Erhart ¶ [0105] last two sentences & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Erhart in at least ¶ [0051] last sentence, ¶ [0122], etc. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar customer management or customer service field of endeavor.  In such combination each element merely would have performed same organizational and benchmarking / analytical functions as it did separately. Thus, of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Skiba / Walia / Gupta in further view of Erhart above, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claims 4,11,18 Skiba/ Walia/ Gupta/ Erhart teaches all limitations in parent claims 3,10,17 above. 
	              Skiba further teaches or suggests: 
	- “wherein the one or more agent ranking factors comprise one or more of an agent skill  (Skiba ¶ [0050] 1st sentence: work assignment engine 120 determine which of processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item) “a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”.
		Skiba does not explicitly recite: “agent skill score” as claimed. 
		Walia however in analogous customer service with a prediction module that predicts customer intent teaches or at least suggests:
      - “wherein the one or more agent ranking factors comprise one or more of an agent skill score” 	           (Walia ¶ [0072] 1st sentence: prediction module 150 may be caused to recommend routing the customer's interaction to the most suitable agent based on a skill level associated with the agent) a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”.
	Rationales to modify/combine Skiba / Walia are above and reincorporated.
            Rationales to modify/combine Skiba / Walia / Gupta / Erhart were also presented above,
 with Gupta analogously disclosing at mid-¶ [0036] that the agent performance score may be used to rank (e.g., sorted by score) and assign agents best suited to resolve specific query domains and/or customer membership levels and Erhart similarly disclosing at ¶ [0093] last two sentences, ¶ [0094] 1st - 2nd sentences:: an agent skill metric used to determine the expertise of an agent in a skill or with a type of query or answer, and further disclosing an analysis engine  that uses the agent skill metric  for various calculation, and classification with associated threshold or agent skill metric. Thus, predictability of the prior modification or combination is preserved.   
-------------------------------------------------------------------------------------------------------------------------------	
Claims 5, 6, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
                         Skiba/ Walia/ Gupta/ Erhart as applied to claims 4,11,18 above in further view of 
                         Gustafson Brent, Customer email reply re-opens ticket, freshdesk webpages, June 23, 2015 hereinafter Gustafson. As per,
Claims 5,12,19 Skiba/Walia/Gupta/Erhart teaches all limitations in parent claims 4,11,18 above. 
                          Skiba / Walia / Gupta / Erhart does not further explicitly recite:
        - “determine triviality of one or more communications associated with a closed ticket, and”; 
        - “when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” as claimed. However, 
                        Gustafson in analogous art of customer management teaches or at least suggests: 
        - “determine triviality of one or more communications associated with a closed ticket” 	         	           (Gustafson p.1 determining that triviality of “thank you” note on the customer communication after the ticket has been closed); “and”
       - “when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” (Gustafson p.1: This can be resolved with Satisfaction Survey during the Ticekt Resolved/Closed Notifications. When the customers click on the link and register their feedback, with Thanks, it will be added to the ticket as Note and will not re-open the ticket).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba / Walia / Gupta / Erhart “system”/ “method”/”non-transitory computer readable medium” to have further included Gustafson’s teachings to in order to have prevented unnecessary reopening of tickets that would negatively impact the SLA - service level agreement metrics of customer representatives (Gustafson p.2 & MPEP 2143 G). The predictability of such modification would have been further corroborated by broad level of skills of one of ordinary skills in the art as corroborated by Gustafson at p.2-p.4 (MPEP 2143 G). 
Further, the claimed invention could have also been viewed as a mere a combination of old elements in a similar customer management field of endeavor. In such combination each element merely would have performed same analytical and decision-making functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba / Walia / Gupta / Erhart in further view of Gustafson, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claims 6,13,20 Skiba/Walia/Gupta/Erhart/Gustafson teaches all limitations in claims 5,12,19. 
                          Skiba teaches / suggests “wherein the one or more service center communication devices is operably coupled with an electronic display, and the computer is further configured to”:
	- “display the ticket on one or more service center communication devices associated with the matching agent” (Skiba ¶ [0075] A display may be created including a list of items that are completed and items that still need to be addressed. The list will be analyzed and processed including historical information & related posts, tweets, and additional related data. The list will be presented in canonical format to a contact center agent, w discussed in detail in Fig. 3. Specifically per Fig.3 & ¶ [0077]: a customer Ron 304 may have questions for a company about a jacket. customer Ron 304 may choose to check a web site through a customer communication device 108 connected to the Internet to a communication system 100. Agent Shannon G. 308 is ready and available to take a work item, indicated by a "+" on the agent display 312. The session begins with an email request from the customer Ron 304. At the same time, the routing engine 124 may assign agent Shannon G. 308 a chat message from Phaedra, an outside call, and any number of related and/or non-related questions about clothing that is on sale)
-------------------------------------------------------------------------------------------------------------------------------
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
     	           Skiba/Walia/Gupta/Erhart/Gustafson as applied to claims 6,13, in further view of
     	           Chu et al, US 20180218427 A1 hereinafter Chu.
Claims 7, 14 	Skiba/Walia/Gupta/Erhart/Gustafson teaches all limitations in claims 6, 13 above
	            Skiba/Walia/Gupta/Erhart/Gustafson as a combination does not explicitly teach: 
	- “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score” as claimed.
             	Chu however in analogous art of customer management teaches or suggests:	
	- “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score” (Chu ¶ [0028] last sentence: Ambiguities and missing key features can also be identified by the model and the chat accordingly tuned to clarify ambiguities and/or collect missing information. Chu ¶ [0038] A K-nearest neighbors algorithm (K-NN) can be used to find a given client's most similar clients and use their feature values to infer the missing value and confidence by computing feature similarity. By way of example only, if K=5, a, b, c clients' feature value is 1.5, and d, e's client feature value for the test client can be computed by mean (1.5*3+2.5*2)/5=1.9, and its confidence can be computed by variance, where a, b, c, d, and e are different clients, i.e., the clients most similar to a given client).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba/Walia/Gupta/Erhart/Gustafson “system” / “method” / to have further included Chu’s teachings to have provided a more rigorous algorithm for determining the confidence of the prediction (Chu Figs.3-6, ¶ [0038]-¶ [0049] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Chu at ¶ [0071] 3rd-4th sentences. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar customer management field of endeavor. In such combination each element merely would have performed the same predictive and analytical/scoring/benchmarking functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba/Walia/Gupta/Erhart/Gustafson in further view of Chu, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A). 
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
I. The following art is made of record and considered pertinent to Applicant’s disclosure with respect to the newly amended feature of “wait time of the matching agent”:
	* US 20200151649 A1 entitled Workflows with rule-based assignments teaching at
	¶ [0177] Step 926 involves identifying agents that are available based on work item wait time. The current capacity level of an agent may indicate that the agent will be busy for a long duration. As a result, assignment engine 722 may identify the agent as unavailable. Step 928 involves checking whether the work item has previously timed out for an agent. Assignment engine 722 may remove agents that failed to resolve the work item from consideration.
	¶ [0179] If more than one agent is available, assignment 900 proceeds to step 934, which involves identifying the “best” agent to address the work item (here, the “best” agent is not necessarily the optimal agent, but an agent chosen according to the embodiments herein). Particularly, assignment engine 722 may select an agent among the available agents. Finding the “best” available agent may involve analyzing one or more factors, such as the queue priority for each available agent (step 936), the capacity of each agent (step 938), the idle time of each agent (940), and/or the skill set of each agent (step 942). The queue priority may indicate the order that agents address queues when assigned to manage multiple queues. The capacity level of an agent may indicate the number of work items already assigned to the agent. The idle time of each agent may indicate the amount of time since the agent last addressed a work item. The skill set of each agent may indicate the different skills that agents have to offer for resolving work items. Assignment engine 722 may review one or more databases that indicate the skills of agents. In some embodiments, a cost function implemented as a weighted sum of these factors may be used to identify an agent.
	¶ [0195] In some embodiments, assignment engine 722 may use different levels of account-based assignment rules to assign work items. For example, an administrator may configure assignment engine 722 so that agent A 724 becomes primary agent associated with enterprise 1002 and agent B 726 becomes the secondary agent associated with enterprise 1002. Within this configuration, assignment engine 722 may first attempt assign work items generated by enterprise 1002 to agent A 724. However, if agent A 724 is unavailable, assignment engine 722 may then attempt to assign work items generated by enterprise 1002 to agent B 726.
	¶ [0216] At step 1108, assignment engine 722 determines whether the agent identified in step 1106 is available. As explained with respect to FIG. 9, assignment engine 722 may be unable to assign work item 1102 to a given agent because that given agent may be already occupied in addressing another work item or otherwise unavailable. If the agent determined in step 1106 is available, then flowchart 1100 may proceed to step 1110 and may responsively assign work item 1102 to the available agent. Otherwise, if the agent determined in step 1106 is unavailable, flowchart 1100 may proceed to step 1112.
	¶ [0219] At step 1116, assignment engine 722 determines whether the agent determined in step 1114 is available. If the agent determined in step 1114 is available, then flowchart 1100 may proceed to step 1118 and may responsively assign work item 1102 to the available agent. In examples, if multiple levels of account-based routing rules exist, assignment engine 722 may, in order of the levels, determine whether the agent at each of those levels is available. If the agent (or agents) determined in step 1114 is unavailable, flowchart 1100 may proceed to step 1120.
	¶ [0222] At step 1124, assignment engine 722 determines whether the agent determined in step 1122 is available. If the agent determined in step 1122 is available, then flowchart 1100 may proceed to step 1126 and may responsively assign work item 1102 to the available agent. Otherwise, if the agent determined in step 1122 is unavailable, flowchart 1100 may proceed to step 1128.
	¶ [0223] At step 1128, assignment engine 722 may use one or more default assignment mechanisms to assign work item 1102 to an appropriate agent. These default assignment mechanisms may include, for example, the assignment mechanisms described with respect to step 934 of method 900, which involve assignment engine 722 analyzing one or more factors, such as the queue priority for each available agent (step 936), the capacity of each agent (step 938), the idle time of each agent (940), and/or the skill set of each agent (step 942).

	* US 9313332 B1 entitled Routing user communications to agents reciting at 
	column 38 lines 53-60: In some implementations, the content provider may select one of several options for matching customers to agents using the instructions 256. The selected option may be used, for example, when skills-based routing is enabled. The content provider may select an option by clicking on the radio button next to the option. As shown, the options include “Order Entered,” “Most Idle Agent,” “Hunt/Round Robin,” “Least Utilized Agent” and “Agent Scores.”
	column 39 lines 4-17: When the “Most Idle Agent” option is selected, the customer communications is matched to an agent who has not handled a customer session for the longest period, among all the available agents. In some implementations, the contact handling platform may log the times when agents interact with customers. In this manner, the system may have knowledge of when was the last time an agent was engaged in communications with a customer and, accordingly, may compute use this knowledge to compute the idle times for the agents. The contact handling platform may arrange the available agents in an order of decreasing idle times, and match an incoming customer communications to the first agent in the arrangement, i.e., the agent who has been idle for the longest period among the available agents.
	* US 20180131811 A1 System And Methods For Routing Communication Requests To Dedicated Agents, emphasis in Fig. 4A step 1013: Agent is currently busy, make take a few moments for a replay 
	* US 20170116177 A1 reciting at ¶ [0085]: a recommendation to route the customer's interaction to the queue with the least waiting time or to the most suitable agent based on an agent persona type or a skill level associated with the agent, may be determined. In another example embodiment, the recommendations may include offering discounts or promotional offers to the customer. In another example scenario, the recommendations for offering suitable real-time, online or offline campaigns to a customer segment may also be suggested.
	* US 20150207937 A1 entitled Systems and methods for multichannel routing of work items in a contact center reciting at ¶ [0010] last two sentences: For example, if the number of incoming work request of voice calls in the contact center is ten, and number of work items for web chats is three, then the agents handling the voice calls are overloaded with the incoming work items while the agents handling the web chats are in an idle state. Therefore, the conventional routing techniques are inflexible and do not take into account the type of work items, priority of the work items or customers associated with the work items when routing the incoming work items to the agents of the contact center.
	* US 20170214799 A1 ¶ [0003] citing Wyean Chan, et al., “Call center routing policies using call waiting and agent idle times,” Manufacturing & Service Operations Management, 16 (4):544-560 (2014))
	* US 20040101127 A1 ¶ [0003] 3rd sentence: For example, where all agents are considered equal, the automatic call distributor may distribute the calls based upon which agent has been idle the longest.
	* US 20040162724 A1 ¶ [0067] last 3 sentences: For instance, the customer may wish to switch out of automated conversation mode. In another embodiment, the system may adjust the threshold of confidence in interpreting the customer's communication based on how busy the human agents are. This may give customers the option to try automated responses rather than waiting on busy human agents.
	* US 10706432 B2 reciting at column 15 lines 45-49: the apparatus 200 may be caused to recommend routing the customer's interaction to the queue with the least waiting time or to the most suitable agent based on an agent persona type or a skill level associated with the agent

II. The following art is made of record and considered pertinent to Applicant’s disclosure with respect to other considerations of the task assignment:

* USPTO - Implementation of changes to examining time, application routine, and the examiner PAP (TRP), CPC-based Application Routing and Examination Time, Part 1, 2020, Slides 32, 37 with notes extracted immediately below, disclosing the [abstract] assignment or routing of CPC based Applications based on inferring examples of Cosine Similarity, Euclidian distance of similarity between Examiner’s skills to the classification picture.

    PNG
    media_image2.png
    955
    825
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    727
    828
    media_image3.png
    Greyscale


	* US 20150178371 A1 ¶ [0090] The mined information enables the intent prediction engine 614 to infer intents of the customers for contacting the agents, and the recommendation engine 616 to propose recommendations based on the customer profile and the inferred intent. In an embodiment, the predicted intents may be ordered based on percentage measure of likelihood and provisioned to the customer/agent/supervisor upon accessing the intent confirmation drop down lists in their respective chat consoles as explained with reference to FIGS. 3 to 5.
	* US 20150199732 A1 ¶ [0051] if an agent in a retail environment receives a user's mobile phone number from a customer service terminal located in the tools aisle, the agent may be able to infer that the user's service inquiry is related to tools. The inferred context information can include a topic, a product, a question, a status, a degree of urgency, an intent, a setting, a circumstance, a subject, a question complexity, an expectation, an activity, etc. This information can help direct the user's customer service inquiry to the proper agent, and provide the agent with background and/or relevant information regarding the user's customer service inquiry.
	* US 20220207441 A1 ¶ [0088] last sentence: The modifications can be based directly on learning best practices from community leaders or by inferring a customer's preferences over time (e.g., determining that a customer prefers a certain order of tasks or prefers a certain agent to be assigned specific tasks).
	* US 9313332 B1 column 44 lines 1-23: The information provided by 304c may help the agent infer the customer's state of mind, so that the agent may be prepared to engage the customer with a suitable degree of care. For example, as shown the sub-panel 304c indicates that the customer with whom the agent is presently interacting has an experience score that is 55% and accordingly the customer is in an unhappy emotional state. Part of the reason for the low customer experience score may be that the customer made 2 VUI errors in interacting with the ARS 132. The customer also spoke during interacting with the ARS 132, and the customer's speech included 4 topics or phrases that were detected by the STAM 134 as matching keywords or phrases configured by the content provider. Presumably, correlating to the customer's emotional state, the topics or phrases detected in the customer's speech indicated the customer's dissatisfaction or unhappiness during the interaction with the ARS 132. Knowing this information, the agent may strive to be more patient while engaging the customer, or the agent may be conciliatory in an attempt to mollify the customer, or both. For example, the agent may start the interaction with the customer with an apology, such as by saying “I see that you were having a hard time,” or “Do not worry—I will take care of your issues,” or some other suitable comments.
* US 20180108062 A1 ¶[0202] last 5 sentences: if a shopper consistently buys “green” products, it may imply that the shopper values goods and services that are environmentally friendly. In some embodiments, these value propositions are preferences that can be used to select a delivery agent to deliver products to the shopper. In this respect, the shopper has selected preferences via user input to purchase products and/or select delivery agents. As an example, a delivery agent with an environmentally friendly vehicle can be chosen to deliver products to the shopper that consistently buys “green” products. The delivery agent is chosen based on the inference that the shopper will prefer the delivery agent based on the value proposition.
	* US 20160247165 A1 ¶ [0061] 2nd sentence: assuming that the deduced intent of the customer is that he wants to cancel service, and the interaction is transferred to a skilled agent or supervisor trying to preserve the business relationship, the retrieved knowledge document may be information on how to preserve the business relationship and not information to guide the customer in canceling the service. In another example, the knowledge document may be to provide guidance on how to respond to a customer question (e.g. customer question about bending of smartphones sold by the enterprise).
	* US 20180218374 A1 Facilitating query resolutions at a service desk reciting at
¶ [0003] last sentence: it is common for employees to submit forms or raise tickets with incomplete information, thereby resulting in an inaccurate description of the incidents or the service requests.
	* US 10002189 B2 column 3 lines 59 to column 4 line 3 reciting: “In one embodiment, if the search string received in step 104 appears unclear or incomplete (e. g., some of the search criteria are missing), the method 100 examines the user's profile or search history to select default values. For instance, if a first search string was “find fancy Italian restaurants in San Francisco" and a second search string is" get evening showtimes, ” then the method 100 will remember the location San Francisco, Calif from the first query when selecting the locations for movie theaters . Also, the user’s profile may specify a preference for art movies, so that preference may be added automatically to the second query”. 
	* US 20120131139 A1 reciting at ¶ [0090] “In some embodiments, if categorizer 116 is unable to resolve ambiguities (such as the meaning of "apple" in the example given above), categorizer 116 includes tags for all possible meanings in the JSON object.  For example, categorizer 116 might generate tags of "Apple (Fruit)," "APPLE (Satellite)," 
"Apple Mac (Computer)," and "Apple Inc." for the tweet text "I want to buy an apple." Categorizer 116 might similarly generate tags of "Japan Earthquake," "Haiti Earthquake," "Earthquakes," "San Jose Earthquakes (Soccer Team)," and "Earth Quake (Musical Group)" for the tweet text "Earthquake!" Disambiguator module 118 can be used to resolve such ambiguous meanings through additional context, such as user profile information, historical information, and location information”.
* US 20140006861 A1 teaching Problem inference from support tickets
* US 20160048772 A1 teaching Tailoring Question Answering System Output Based on User Expertise according to presence or absence of probabilities metrics as disclosed at Figs. 8-9 and associated text. 
* US 20140270145 A1 teaching Answer based agent routing and display method
	* US 20160036652 A1 ¶ [0056] After a support ticket has been closed, a customer may discover that the same problem happens again, or the original problem recurs.  It may be desirable to use the same support ticket for this second or continuation support incident.  For example, it may save effort by eliminating or reducing or substantially reducing the need for the customer to enter data again, or it may facilitate using the same resolution for the problem or modifying the resolution.
	* US 20160217124 A1 titled “Methods for understanding incomplete natural language query” reciting at ¶ [0063] “For example, a first turn of a turn may include the incomplete natural language expression, "create a meeting with Jas." In this example, the domain set predictor 135 may predict a calendar domain and the hypothesis generation component 140 may assign a high confidence level to a predicted intent of "create a meeting" using, for example, the function "create_meeting." The domain component 150 may then perform an analysis of the character tri-gram "J A S." Based on the context phrase "create a meeting," the domain component 150 may infer that the character tri-gram "J A S" is representative of a user's intent to create a meeting with Jason and may fill a first slot 162 with information for a contact named Jason. 
	¶ [0064] Similarly, a second turn of the same turn may include the incomplete natural language expression, "from 2 pm to 4." In this example, the domain set predictor 135 may predict the calendar domain.  The hypothesis generation component 140 may predict that the user's intent is to "set a meeting time," and the domain component 150 may make slot predictions for "start_time=2 pm" and "end_time=4 pm." 
	¶ [0065] Such a determination may be made using n-gram analysis.  For example, the domain component 150 may determine that the uni-gram 4 is intended to be "4 pm" with a sufficiently high confidence based on the contextual phrase "2 pm to," as well as the high confidence ranking that the previous turn was related to the calendar domain.
-------------------------------------------------------------------------------------------------------------------------------
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	October 24th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
           Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)
        4 See Conclusions Section for USPTO - Implementation of changes to examining time, application routine, and the examiner PAP (TRP), CPC-based Application Routing and Examination Time, Part 1, Slides 32, 37 disclosing similar best practices of assignment or routing of CPC based Applications based on inferring examples of Cosine Similarity, Euclidian distance of similarity between Examiner’s skills to the classification picture.